The opinion of the court was filed
Per Curiam.
Advancement is a question of intention.. The evidence in this case to prove this was so intended is clearty sufficient. The father so declared his intention in writing, and subscribed his name to the declaration. He had an undoubted right to change a debt due from the appellant to. him, to an advancement, if it had not been so understood before. There was, however, evidence that the bodjr of the paper showing the advancement was copied from a writing previously made. This case must not be confounded with an attempt to change a gift into an advancement. Plere there had never been any gift. The written language used admits of one construction only. It establishes an intention to change the indebtedness to an advancement: Merkel’s Appeal, 8 Norris, 340. The declarations of the appellant show she understood that she had received the money as such.
Decree affirmed and appeal dismissed at the costs of the appellants.